 GRAPHIC SERVICES CORPGraphic Services CorporationandJohn W.Rogalski,Jr.Ad Pro,Inc. and John W Rogalski, Jr.Washington Photoengraving CompanyandJohn WRogalski,JrCases 13-CA-14047, 13-CA-14160,and 13-CA-14161May 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn September 19, 1975, Administrative Law JudgeMilton Janus issued the attached Decision in thisproceedingThereafter,Respondents' filed excep-tions anda supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge to theextentconsistent herewithWe agree with the Administrative Law Judge, forthe reasonsstated by him, that employee John Ro-galskiwas discharged by the Respondents for thepurpose of discouraging membership in the Union,in violation of Section 8(a)(3) and (1) of the ActWealso agreewith his conclusions that Respondents vio-lated Section 8(a)(1) by threatening employees withdischarge for calling the Union, interrogating themas towhether they called the Union, and warningthem against, and prohibiting them from speaking toother employees about the UnionWe find merit,however, in Respondents' exception to the Adminis-trative Law Judge's finding of additional violationsof Section 8(a)(1) in the conversations DiPinto andDiFino had with Rogalski regarding his inquiresabout joining the Union 2iSince we have adopted the Administrative Law Judge's recommenda-tion to dismiss all allegations as to Washington PhotoengravingCompanyall references to Respondents herem pertainto GraphicServicesCorpora-tion and Ad Pro, Inc2Member Jenkins would affirm the Administrative Law Judge s findingsand conclusions regarding these conversations In the light of the othereffortsmade by Respondents, through DiFino and DiPinto to discouragecontacting or seeking assistance fromthe Union,Member Jenkins agreesthat these statements likewise had a tendency to discourage Rogalski fromseeking outthe Union17The record shows that on November 20, 1974, Ro-galski had a conversation with Manager DiPinto 3about a raise and after receiving a negative reply"[He] asked to join the Union and DiPinto says, `No,you couldn't join the Union There's a two-year wait-ing listDon't be ridiculous"'On January 10, 1975, Rogalski engaged DiFino ina conversation about a raise and after being turneddown testified, "I wanted to get into the Union Johnsaid, `Oh no There's people on the streets right nowthat are having Union cards without jobs' So he said`Its [sic] impossible to get you in there ' "These conversations took place prior to the timethe Respondents had any knowledge of union activi-ties on the part of Rogalski, the responses of DiPintoand DiFino appear noncoercive and the truth ofthese statments was confirmed by the union officialsTherefore, we conclude that the responses of DiFinoand DiPinto to Rogalski's inquiries about joining theUnion were nothing more than passing commentsand were not designed to discourage Rogalski frommaking his own inquiries as to the availability ofunion membership, which in fact he did In thesecircumstances we find that the General Counsel hasfailed to establish interference, restraint, or coercionwithin the meaning of Section 8(a)(1) in this regardCONCLUSIONS OF LAWIThe Respondents are each engaged in com-mercewithin the meaning of the Act2Chicago Typographical Union Local No 16 is alabor organization within the meaning of Section2(5) of the Act3By discriminatorily terminating John W Rogal-ski,Jr, thereby discouraging membership in theUnion, Respondents Ad Pro and Graphic have en-gaged in, and are engaging in, unfair labor practiceswithin the meaning ofSection 8(a)(3) and (1) of theAct4 By interfering with the right of employees tospeak to union representatives, threatening themwith discharge for calling the Union or for assertingtheir claim to be included in an existing bargainingunit, interrogating them as to whether they hadcalled the Union, warning them against, and prohib-iting them from, speaking to other employees aboutthe Union, or engaging in other concerted protectedactivities,Respondents Ad Pro and Graphic have in-terfered with, coerced, and restrained their employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, in violation of Section 8(a)(1) ofthe Act3DiPinto and Rogalski hada conversation along similar lines in Septem-ber whichwas more than6 months priorto the filing of the charge and isnot alleged as a violation224 NLRB No 3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondents AdPro, Inc, and Graphic Services Corporation, Chica-go, Illinois, their officers, agents, successors, and as-signs, shallICease and desist from(a)Discouraging membership in, or activities onbehalf of, Chicago Typographical Union Local No16, or any other labor organization of their employ-ees, by discriminatorily discharging, or in any othermanner discriminating against, any employee in re-gard to hire, tenure, or any other term or condition ofemployment(b) Interferingwith the right of employees tospeak to union representatives, threatening themwith discharge for calling the Union or for assertingtheir claim to be included in an existing bargainingunit, interrogating them as to whether they hadcalled the Union, or warning them against, and pro-hibiting them from speaking to other employeesabout the Union or engaging in other concerted pro-tected activities(c) In any other manner interfering with, restrain-ing, or coercing their employees in the exercise oftheir right to self-organization, to join or assist theabove-named labor organization, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, to engage in otherconcerted activities for the purpose of mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, or to refrain from any or allsuch activities2Take the following affirmative action necessaryto effectuate the policies of the Act(a)Offer John W Rogalski, Jr, immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position ineither company, without prejudice to his seniority orother rights or privileges, and make him whole forany loss of pay he may have suffered by reason of thediscrimination against him by payment of a sum ofmoney equal to the amount he normally would haveearned as wages from the date of his discharge to thedate of his reinstatement, in the manner set forth inthe section of the Administrative Law Judge's Deci-sion entitled "The Remedy "(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order(c)Post at their plants in Chicago, Illinois, copiesof the attached notice marked "Appendix "'I Copiesof said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondents' authorized representatives, shall beposted by Respondents immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by Respon-dents to insure that said notices are not altered, de-faced, or covered by any other material(d)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewithIT IS FURTHER ORDERED that the allegations of thecomplaint relating toWashington PhotoengravingCompany be, and they hereby are, dismissedIn the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board shall read Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board 'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act protects employ-ees in their right to form, join, or assist labor unionsor to refrain from such activityWE WILL offer John WRogalski,Jr, immedi-ate and full reinstatement to his formerjob or, ifthat job no longer exists, to a substantiallyequivalent position, in either company, withoutprejudiceto his seniority or other rights andprivileges, andWEWILL pay him for the earningshe lost because we wrongfully discharged him,plus interest at 6 percentWE WILL NOT discharge or discriminate againstemployees who join or assist Chicago Typo-graphicalUnion Local No 16, or any otherunion, or who engage in other concerted activi-ties for their mutual aid or protectionWE WILL NOT interfere with the right of ouremployees to speak to union representativesWE WILL NOT threaten our employees with dis-charge for calling the Union or for asserting aclaim to be included in an existing bargainingunit GRAPHIC SERVICES CORP19WE WILL NOT interrogate our employees as towhether they had called the UnionWE WILL NOT warn them against or prohibitthem from speaking to other employees aboutthe Union or from engaging in other concertedprotected activitiesWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed by Section 7 of theNational Labor Relations ActGRAPHICSERVICES CORPORATIONAD PRO, INCDECISIONvalued in excess of $50,000 to points outside that StateAd Pro is engaged in providing keyline and pasteup artservices, and during its past fiscal year it performed suchservices, valued in excess of $50,000, for enterprises withinthe State of Illinois which annually purchase and receivegoods valued in excess of $50,000 from points outside thatStateWashington Photoengraving is engaged in providingphotoengraving services, and during its past fiscal year itperformed such services, valuedin excessof $50,000, forenterprises within the State of Illinois which annually pur-chase and receive goods valued in excess of $50,000 frompoints outside the StateRespondents admit, and I find, that each is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act They deny that they constitutea singleemployer or that they are affiliatedbusinesseswith com-mon officers, owners, directors, or controlSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge On February25, 1975, the Charging Party (Rogalski) filed a chargeagainstGraphic Services Corporation, and on April 3,1975, he filed charges against Ad Pro, Inc, and Washing-ton Photoengraving Company On April 18, 1975, the Re-gional Director for Region 13 issued an order consolidat-ing cases and a consolidated complaint in which he allegedthat the three Respondents are affiliated businesses consti-tuting a single employer and an integrated business enter-prise, that Respondents Graphic Services and Ad Pro hadbeen joint employers of Rogalski, that on or about Febru-ary 21, 1975, they discharged him because of his unionand/or concerted protected activities, in violation of Sec-tion 8(a)(3), and that, on various dates in January andFebruary 1975, agents and supervisors of the three Re-spondents threatened and interrogated employees, in viola-tion of Section 8(a)(1) I Thereafter, the Respondents filedindividual answers to the complaint, denying its substan-tive allegationsIheld a hearing in this matter on June 9-11, 1975, atChicago, Illinois, at which all parties were representedThereafter, the General Counsel and the Respondents filedbriefs which I have duly considered Upon the entire rec-ord in the case, including my observation of the witnessesand their demeanor, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSRespondents are Illinois corporations, each maintainingits office and principal place of business in separate prem-isesin a building located at 564 W Adams Street, Chicago,IllinoisGraphic Services is engaged in providing artwork serv-ices, and during its past fiscal year it performed such serv-ices, valued in excess of $50,000, for enterprises within theState of Illinois which annually produce and ship goods1At the hearing, I allowed the General Counsel to allege an additionalviolation ofSec 8(a)(1), said to have occurred in November 1974IITHE LABOR ORGANIZATION INVOLVEDChicago Typographical Union Local No 16 (the Union)is a labor organizationwithin themeaning of Section 2(5)of the ActIIITHE UNFAIR LABORPRACTICESThe major substantive issues here are whether Rogalskiwas discharged from his employment because he tried toloin the Union, and whether supervisors and agents of thethree Respondents interrogated or threatened certain em-ployees mainly because of their concern over Rogalski'sinterest in joining the Union Finally, the question whethertwo or all of the three Respondents (referred to hereafter asGraphic, Ad Pro, and Washington) constitute a single em-ployer or were joint employers of Rogalski needs to bedecided only to determine what remedial action theyshould be ordered to take if it is found that Rogalski'stermination violated Section 8(a)(3)A BackgroundRogalski was hired in March 1972, and was dischargedin February 1975 He had been hired by Graphic and re-mained on its payroll during his entire 3-year period ofemployment, but for most of that time the work he did wasfor Ad Pro, which reimbursed Graphicfor his wagesGraphic is in the business of supplying computerizedtypesetting, keylining, and pasteup artwork, preparatory toprinting,mainly for advertisingagenciesand book pub-lishers It employed about 10 people, none of them repre-sented by a unionAd Prouses adifferent system of typesetting called pho-totypositor, involving the use of film, andalso doeskeylin-ing and paste-up art work Its solecustomer is the retailgrocery chain The Atlantic & Pacific Tea Company (A&P)forwhich it produced all the composition of newspaperadvertisements and circulars preparatory to the productionof engraving plates to be used in printing It had on itspayroll during the relevant period two phototypositors,Contini and Eiternick, and two other men, Alfred DiPinto, 20DECISIONSOF NATIONALLABOR RELATIONS BOARDits generalmanager, and John DiFino, who serviced theA&P account but who also spent a good part of his timesupervising the Graphic operation and its employees Infact,DiFino was the only production supervisor of theGraphic employees These four employees of Ad Pro wereallmembersof Chicago Typographical Union Local No16 (the Union) with whom it had a bargaining agreementWashington is engaged in making photoengraving platesand offset printing negatives for use in printing It has adiversified clientele, among which is Ad Pro It employsabout 40 people under a contract with the Union havingjurisdiction over those types of workGraphic and Ad Pro occupied adjoining space on thesixth floor of a loft building which was partitioned, butwhich had a door inside the premises through which onecould move between the two areas without going out intothe public corridorWashington'spremiseswere on theseventh floorB Rogalski s TerminationRogalski'sprimary work was keylining and pasteup,principally on the A&P account He also claimed to havedone computerized typesetting and other work for Graphicaccounts, about which there is some dispute His work wasperformed mainly on the Ad Pro premises, but for his workon Graphic accounts, he might move over to its side of thecommon doorRogalski had received wage increases in the past In Sep-tember 1974, feeling he was underpaid, he asked DiPinto,Ad Pro's general manager, if he could join the Union 2DiPinto told him he couldn't join because the Union al-ready had a 2-year waiting list 3 Late in November, Rogal-ski again asked DiPinto if he could help to get him into theUnion,and againDiPinto told him he could not Rogalskithen asked him for a raise to bring him midway betweenwhat he was then getting and the unionscaleDiPinto re-fused to give him any raise Rogalski tried again in earlyJanuary, this time talking to DiFino, whom he regarded astheGraphic general manager, about a raise and gettinginto the Union DiFino told him he would see what hecould do about a raise, but as to the Umon he told Rogal-ski to forget it because the Umon had many unemployedmembersA few days before talking to DiFino, Rogalski decidedto try another tack by going directly to the Union Hecalled the union office and asked one of its organizersabout joining They made an appointment to meet at theunion office on January 13 He then told the union officialsthat he and others worked for both Ad Pro and Graphic,about the type of work they did and the physical layout of2Although it may seem odd for an employee to ask a supervisor to helphim get into a union, it is explainable by the fact that Rogalski knew Di-Pinto was a member of Local 16, and that the union scale was higher thanhis own wage rate In effect, he was asking DiPinto for a raise up to scale3 In the craft tradition of the Typographical Union, admission to mem-bership in Local 16 apparently required apprenticeship training It is unde-med that the Union was not accepting apprentices, but Casper, the Union sorganizer, testified that the Union would take into membership employeesdoing keylmmg and pasteup In any event, the Union was willing to repre-sent Rogalski and other employees doing similar workthe two workareasThe union officials apparently had himsign an authorization card and promised to investigate Ro-galski met with them again on January 27 and February 3,bringing them samples of the kind of work he was doing toestablish that it was being done for Ad Pro and was of thetype covered by the Ad Pro contract He also told themabout the system used for admitting employees and othersinto the Ad Pro office-that anyone who buzzed threetimes was assumedto have a right to enter, and would beadmitted without further identifying himself 4The morning of February 7 Casper and two ofhis assis-tantsmade an unannounced visit to the Ad Pro andGraphic premises, gaining entrance without having to iden-tify themselves by buzzing three times Rogalski was work-ing on the Ad Pro side, but neither he nor theunion offi-cials greeted each other Casper spoke first with DiPintoand then with DiFino, telling them that he had learned thatpeople were being shifted back and forth between the twoshops and that he wanted to have the matter resolvedMeanwhile, according to Rogalski, he got up from hisworktable and went into the adjoining coffeeroom DiFinocame in and told him to say, if he was asked, that heworked for Graphic and had nothing to do with Ad ProDiFmo denied that he had told Rogalski to say nothingabout working for Ad Pro, but I credit RogalskiDiPinto and DiFino testified that Casper had told themhe had a complaint that a nonunion person was workingfor Ad Pro, but refused to name him DiPinto and DiFinoboth professed to be bewildered by Casper'saccusation,and assured him that there was no such person After a 20-or 30-minute conversation, Casper and his party left to re-turn to their officeWhen they got there, they were in-formed there was a message to call Leonard Pike, who ispresident of Washington and one of the three stockholdersof Ad Pro Casper called him, and Pike told him he had noright to go onto Graphic's premises 5 Casper explained whythey had visited the shop, and offered to meet with him tosettle the matter of nonunionpersonneldoing work whichwas covered by the Union's contract with Ad Pro Casperand Pike did eventually meet on February 19, and the re-sults of that meeting will be set out in its proper chronolog-ical orderAfter the union organizers left Ad Pro on February 7,DiPinto and DiFino asked Contini and Eiternick the twononsupervisory Ad Pro employees, if they had any com-plaints and if they had called the Union Both said theyhad no complaints and had not called the UnionThe same day DiFino also called Janet O'Shea who wasthen working part time for Graphic, and asked her if sheknew anything about anyone going to the Union She saidshe didn't I find it significant that DiFino should callO'Shea at home to make such an inquiry,since I believe itindicates that DiFino already suspected Rogalski of beingthe one who had called the Union O'Shea and Rogalskihad had a dispute at work serious enough so that O'Shea'shusband had threatened Rogalski with harm, and DiFino4 The sorry efforts of DiFino andDiPinto to conceal and obfuscate thisrelatively unimportant matter of the buzzersystem is indicative of theirgeneral untrustworthiness about whichmore will be said later5 Ozog, one of theunion organizersaccompanying Casper, had walkedinto Graphics premises GRAPHIC SERVICES CORPmight reasonably expect that if O'Shea knew Rogalski hadcalled the Union she would reveal it to himRogalskt testified that after Casper and the other organ-izers had left on February 7 DiPinto said he wanted to talkto him Rogalskt went over to the Ad Pro side where Di-Pinto,DiFino,Conttm, and Eitermck were gatheredThere, DiPinto asked him if he knew what the situationwas Rogalski said he told DiPinto that he did, that he wassupposed to say that he knew nothing about Ad Pro Di-Pinto then said that he was asking about the real situationand then asked him if he had called the Union Rogalskisaid he hadn't, and DiPinto said, "I'm going to ask youagain Did you call the Union?" Rogalski again denied thathe had DiFino and DiPinto said they would find out whoitwas, and he would be fired DiFino then told him tomove his desk back to Graphic's premises and Rogalski didso after lunchThat evening as he was getting ready to leave work, Di-Pinto said he wanted to talk to him They went into Di-Fino's office, and there DiFino and DiPinto said that theyknew it had to be one of three employees who had calledthe Union, they weren't saying he was the one, but who-ever it was would be firedThe following week beginning February 10, Rogalskistayed on Graphic's premises working on the A&P accountfor Ad Pro as he had done in the past On Monday, Febru-ary 17, DiFmo called him into his office and told him thathe could no longer work on the A&P account, there was noother work for him and they had to lay him off DiFinosaid he was giving him a week's notice and he would bethrough after February 21 That week Rogalski did a fewodd jobs for Graphic, but no A&P pasteup work, whichContort and DiPinto now took overOn February 19, during Rogalski's last week of employ-ment, Casper and his assistant met with Pike and DiFinoin Pike's office on the Washington premises in accordancewith the agreement made on February 7 Casper testifiedthat he told Pike and DiFino that Graphic employees weredoing work within the Union's jurisdiction and offered tosign a contract covering all employees doing such work forGraphic or Ad Pro Casper said that Pike denied there hadbeen any transfer of employees between the two shops, andwhen Pike asked him for the third or fourth time who hadcontacted the Union he admitted that it had been Rogal-ski, figuring that he no longer needed to conceal his sourceof information since Rogalski had already been dis-charged DiFmo said they had known it all the time Justbefore the meeting ended Pike told DiFino that he wasfired and the Union could find him a job 6The preceding recital is based on the testimony of wit-nesses for the General Counsel, principally Rogalski andCasper The thrust of the testimony of Respondents' wit-nesses, DiFino, DiPinto, Pike, and Galdikas, president ofGraphic, is that Rogalski was laid off because Graphic had6 Although DIFmo worked almost exclusively for Graphic he had alwaysbeen paid by Ad Pro, which was then reimbursed by Graphic One ofCasper s complaints to Pike was that DiFino, as a union member shouldnot be working for a nonunion shop After Pike dischargedDiFino hecontinued the same work he had been doing for Graphic but was then paiddirectly by that firm He also resigned from the Union21no further need for his services since his work was unsatis-factory for the type of clients it served and Ad Pro had losthalf its business with its only customer, A&P Those mostdirectly involved with Rogalski denied that they knew be-fore he was discharged on February 17 that it was he whohad contacted the Union, and thus that it was not a con-tributing factor in the decision to terminate himAlthough he was the president of Graphic, Galdikas wasprimarily a salesman who was concerned with his own ac-counts, leaving the supervision of production work to Di-Fino who, according to Galdikas, had always done it De-spite the fact that DiFmo worked for Graphic, Galdikasdid not know why Ad Pro continued to pay him, nor washe familiar with the billing arrangements under whichGraphic reimbursed Ad Pro for DiFino's salary Galdikasseemed to be unfamiliar with Graphic's operations, apartfrom his own sales activitiesGaldikas, however, testified that sometime "between1973 and 1974" he became dissatisfied with Rogalski'swork on one of his advertising agency accounts, and toldDiFino that Rogalski was not to work any longer on any ofhis accounts DiFino placed this injunction of Galdikas asoccurring early in 1974, while DiPinto testified that Rogal-ski had not begun to do keyhning for A&P until August1974, and then only for 1 or 2 days a week, thus leaving itunclear what DiPinto, DiFino, and Galdikas thought Ro-galski was doing for most of 1974 Rogalski had never beentold about any such order of Galdikas and continued as healways had, working mainly on keylining and pasteup forthe A&P account on Ad Pro's premises I find it most im-probable that there was in fact any change in Rogalski'spattern of work due to Galdikas' alleged dissatisfactionwith his performanceAs to the other reason for Rogalski's discharge, that AdPro had lost half of its A&P business, some backgroundexplanation is requiredAlmost 5 years before the eventshere, A&P's newspaper advertisements had been preparedby another firm, American Typesetting Company A&Pbecame dissatisfied with its work, and an employee ofAmerican Typesetting formed Ad Pro to take over thataccount This was Richard Brains who is also a stockholderinWashington and through a holding company, in Graph-icBrains hired away from American Typesetting all theemployees who from 1972 on constituted Ad Pro's entirecomplement, DiPinto, DiFino, Contini, and EiternickA&P turns over the copy for its newspaper advertise-ments to Ad Pro to be made ready for engraving and print-ing Because of the quick response to competition which isnecessary in the retail grocery trade, decisions on what is tobe advertised and its pricing is frequently held up, so thatA&P does not supply its copy on a regular, predictablebasisAd Pro employees may have nothing to work on fordays, but then will work overtime once the copy comes in,in order to meet the advertising schedule The result is thatfor substantial periods of time each week, Contini, Eiter-nick, and Rogalski had nothing or very little to do A&Prealized that its inability to schedule production evenly andregularlymade it necessary for Ad Pro to maintain a fullcrew at all times, and it was willing to bear its full costAccording to Pike, A&P paid Ad Pro its full wage costsplus an override 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn October 1974, more than 4 months before Rogalskiwas laid off, A&P shifted its production of advertising cir-culars from Ad Pro to another firm, but left to Ad Pro theentire production of its newspaper advertisements Accord-ing to Pike the loss of the circulars business cost Ad Pro$3,000 per week No business records were introduced tosubstantiate this loss, which in any event can scarcely bereconciled with Pike's testimony that A&P paid Ad Pro onthe basis of its full wage costs In fact, whether a loss ofbusiness was actually incurred in October 1974, Ad Procontinued to employ the same employees it had previouslyand to assume the payment of Rogalski's salary to Graph-icThus for over 4 months, despite the asserted fact thatA&P had transferred half its business away from Ad Pro,A&P continued to pay it on the basis of the same size crewithad needed before A&P was apparently satisfied thatAd Pro needed as large a crew as ever to handle expedi-tiously the work it turned over to itPike told Rogalski, after Pike's meeting with Casper onFebruary 19, that he had been laid off because the Ad Procontract with the Union did not permit a nonunion em-ployee to do unit work According to Rogalski, DiFino hadalready told him on February 17 (2 days before DiFinosaid he first learned that it was Rogalski who had contact-ed the Union) that he could no longer work on the A&Paccount, and that there was no work for him at Graphic Itwas only a coincidence, according to DiFino, that Ad Proand Graphic should have decided that Rogalski had to belaid off just after Casper had informed him and DiPintothat an unidentified nonunion employee was doing workfor Ad Pro which was covered by the union contract Butat another point in his testimony DiFino offered anotherexplanation for the timing of Rogalski's transfer from AdPro to Graphic, preliminary to his termination This wasthat there may have been some violation of the contractthat they weren't aware ofWhat DiFino was being forcedto admit was that Casper's complaint about a nonunionemployee doing work for Ad Pro in violation of the con-tract was in fact the reason for Rogalski's being removedfrom Ad Pro workDiPinto and DiFino both testified that they had no ideathat it was Rogalski who had contacted the Union, afterCasper had told them on February 7 that a nonunion em-ployee was working for Ad Pro I find their testimony un-worthy of belief Both knew that of the three employeesdoing all the production work for Ad Pro, two were unionmembers, and that Rogalski was nonunion They hadasked Contmi and Eiternick, the two union members, ifthey had called the Union, and they said they hadn't Di-Pinto and DiFino denied asking Rogalski if he was the onewho had called it I have already credited Rogalski's testi-mony that DiPmto had asked him twice if he had calledtheUnion, just after Casper left on February 7, and al-though Rogalski denied that he had, it would be no greatfeat of deductive reasoning to figure out that it must havebeen Rogalski Rogalski had, after all, spoken to DiPintoand DiFino recently about whether he could join theUnion Furthermore, he was the only nonunion employeedoing work for Ad Pro, and Casper's complaint that a non-union employee was working for Ad Pro would inevitablylead to the conclusion that Rogalski was the one who musthave told the UnionBased on the foregoing, I conclude that DiPinto and Di-Fino decided to terminate Rogalski because he had gone tothe Union, thereby alerting it to the fact that Ad Pro wasviolating its contract by allowing a nonunion employee todo work within its jurisdiction and subject to the coverageof the contract I reject the explanation of Respondents'agents that it was the loss of some of the A&P business orthe lack of work which Rogalski would have been able todo for Graphic that played any part in their decision toterminate him I therefore find that Rogalski's terminationwas a violation of Section 8(a)(3), since DiPinto and Di-Fino, agents of Ad Pro and Graphic, were opposed to hisbeing represented by the Union in any facet of his employ-ment, and also resented the Union's awareness of a viola-tion of its contract with Ad ProC The 8(a)(1) AllegationsThe factual basis for some of the violations of Section8(a)(1) alleged in the complaint have already been set outThus, I have found, as alleged in paragraph 10(b) of thecomplaint that DiFino told Rogalski on February 7, whilethe union organizers were on the Ad Pro premises, that heshould say, if asked, that he worked for Graphic and hadnothing to do with Ad Pro Rogalski also testified that, aspart of the same conversation, DiFino had told him not toanswer any questions but to go onto the Graphic premisesand lock the door between the Graphic and Ad Pro work-ing areas I credit Rogalski's versions of his conversationwith DiFino that morning as against DiFino's denial that ithad occurred because of my strong belief, based on theirrespective demeanor and DiFino's evasive testimony, thaton any disputed issue of fact Rogalski's story is to be pre-ferred I find therefore that paragraph 10(b), alleging thatDiFino told Rogalski on February 7 not to speak to theunion representatives or to he to them, has been provedand that DiFino thereby interfered with Rogalski's right tocommunicate with union representativesLater that day according to Rogalski, DiPinto twiceasked him, in the presence of DiFino, Contim, and Eiter-nick, if he had called the Union, and that DiPinto andDiFino had both said they would find out who had done it,and they would fire him The questioning took place in theAd Pro working area DiFino was not specifically askedabout this conversation, while DiPinto said he was not pre-sent at any time when the matter was raised Contim testi-fied that he had not heard DiPinto or DiFino say, on Feb-ruary 7, that any employee, and specifically Rogalski, whohad communicated with the Union, would be fired Etter-nick was only asked if DiPmto or DiFmo had told him thathe would be fired if he were the one who had called theUnion, but was not asked if he had heard such a remarkdirected at RogalskiWhether Respondents' counsel didnot ask Eiternick that particular question deliberately orthrough oversight is not too important, since Respondents'brief asserts that the record will not support a finding thatsuch a threat was made It is, in fact, amply supported byRogalski's testimony, and as between him and DiPinto,DiFino and Conttni, I am satisfied that Rogalski was muchmore likely to tell the truth and did so on this matter I GRAPHIC SERVICES CORPtherefore find, as alleged in paragraph 10(c), that DiPintoand DiFino threatened Rogalskr or anyone else with dis-charge once it was learned who had contacted the UnionJust as Rogalski was leaving work on February 7, he wasthreatened for the third time that day when DiPrnto andDiFino again told him that whoever had called the Unionwould be fired Respondents concede in their brief thatDiPmto and DiFmo interrogated Graphic and Ad Pro em-ployees that day as to which employees had communicatedwith the Union I find that they not only interrogated, butalso threatened to discharge any employee who had donesoHowever, as Respondents correctly point out in theirbrief, there is no evidence that Pike interrogated any em-ployees on February 7 as alleged in paragraph 10(e)Respondents also concede that the factual allegations ofparagraphs 10(g), (h), and (i) have been proved, and thatthey constitute violations of Section 8(a)(1) These para-graphs are based on Rogalski's testimony that Pike, thepresident of Washington, told him in three separate en-counters on February 20, not to speak to other employeesabout the Union or other protected, concerted activities,interrogated him about his meetings with union representa-tives and about his conversations with other employeesabout such meetings, and then prohibited him from dis-cussing his activities with Washington employeesRespondents contest, however, the allegation of para-graph 10(f), that Pike told Rogalski on February 19 that hehad been discharged for communicating with the UnionRogalski testified that about I p in that day (shortly afterPike'smeeting with Casper when, according to Pike, helearned for the first time that it had been Rogalski who hadcontacted the Union), Pike and DiFino approached himand Pike said that he had been the one who had made allthe phone calls and that the Union had gotten him termi-nated Pike did not deny Rogalski's testimony I Respon-dents argue, however, that it cannot support a finding of8(a)(1) violation because Pike's statement was true sinceRogalski's contact with the Union had indirectly precipi-tated his terminationWhat this argument amounts to is anassertion thatRogalski was discharged because of theUnion's opposition to a nonunion employee working forAd Pro performing services within the bargaining unit Butthat is to ignore the fact that the Union was not demandingthat Rogalskr be terminated, but was only insisting that hebe included in the Ad Pro unit and that the Union beallowed to represent him Thus, when Pike told Rogalskrthat it was the Union that had gotten him discharged, hewas implicitly threatening him and all other employees thatany claim they might make as to their right to be includedin the Ad Pro unit on the basis of their work would resultin their discharge I find that to be a violation of Section8(a)(1)Paragraph 10(a) alleges as a violation of Section 8(a)(1)DiFino's telling Rogalski in January 1975 that he could not7Pikes statement on February 19 that the Union had gotten Rogalskiterminated is further evidence that the reasons given him on February 17for his discharge were falseWhy should Pike lay the onus on the Union ifas DiFino claimed, they had told him 2 days earlier that he was being laidoff because the A&P work had been reduced and there was nothing for himto work on for Graphic923become a union member Paragraph 10(1), which was add-ed to the complaint at the hearing, alleges as a violationDiPinto's telling Rogalski the same thing in November1974 The facts are not in dispute Rogalski testified credi-bly that DiFmo had told him in January that he couldforget about getting into the Union because many of itsmembers were then unemployed This was also the gist ofDiPinto's remarks to him the previous November, in thecontext of a conversation they had had in September, thatRogalski could not get into the Union because it had a2-year waiting list 8The General Counsel admits that Casper had told Ro-galskiwhen he first inquired about joining the Union inJanuary that the Union had a waiting list of applicants formembership However, Casper had also told him that hecould join despite the waiting list because he was alreadyworking in a union shop The General Counsel argues that,even if DiPinto and DiFino were only expressing their per-sonal opinions in telling Rogalski that he would not be ableto join the Union, their conduct would nevertheless tend todiscourage Rogalski from making his own inquiries of theUnion, particularly since Rogalski would look to them, ashis supervisors, for guidanceRogalski was asking DiPinto and DiFino, both of whomwere members of the Union, to put in a good word for himwith the Union That Rogalski was uninformed and naiveabout union matters is obvious from the fact that he felt itnecessary to ask his supervisors for advice and aid ButRogalsla's major concern was in getting a raise, and he hadat times coupled such a request of his supervisors with arequest for their help in getting him into the Union Bydiscouraging him about his chances of getting into theUnion, DiPinto and DiFino were expressing their opposi-tion to his going to the Union for help in the matter of hisprimary concern, a raise They may have believed that theUnion would refuse his application if he were simply tryingto join it as an apprentice off the street, but by advisinghim that he could not get in under any circumstances, theiractions would tend to discourage him from making his owninquiries and pursuing his own interests I find that theythereby violatedSection 8(a)(1)D The Relationship Between the RespondentsThe Respondents are each engaged in a particular aspectof the graphic arts industry Graphic and Ad Pro use dif-ferent forms of "cold" typesetting The type and other ma-terial thus produced is pasted up in preparation for trans-ference to plates or negatives for use in printing None ofthe three Respondents works exclusively for one or both ofthe othersOnly one person, Richard Brains, has a stock interest inall three companies, but he is inactive in their day-to-daymanagement Pike, president of Washington, and one of itsstockholders has a stock interest in Ad Pro but not inGraphic Two other individuals who own stock in Wash-ington have no interest in either Ad Pro or Graphic Galdi-kas, president of Graphic and one of its stockholders, hasSDiPinto s remarks in September are not alleged as a violation becausethey were made more than 6 months before the filing of the first charge 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDno equity in either Ad Pro or Washington He is primarilya salesman with little interest or knowledge in Graphic'soperations other than his own accountsPike is the effective manager of Washington in all re-spects,DiPinto manages Ad Pro in its day-to-day opera-tions but, as illustrated by the Union's claim of a contractviolation, nonroutine matters of management and opera-tions are handled by Pike DiFino and DiPmto, who werethen both on Ad Pro's payroll, supervised both Graphicand Ad Pro employees without the need to establish clearlines of demarcation between their respective supervisoryauthoritiesThe three firms shared a single bookkeeper, Elaine Ad-ams She testified from business records that, from January1974 through March 1975, approximately 80 percent ofGraphic's payroll was charged to Ad Pro This includedRogalski's wages as well as those of a number of othernominal Graphic employees For part of this period, AdPro in turn billed Graphic for the services rendered it byDiFinoThese facts establish that there is a substantial inter-change of employees and supervision between Ad Pro andGraphic, but none between either of them and Washing-ton, except for their common bookkeeper I have consid-ered the arguments of the General Counsel that all threeRespondents must be considered as a single enterprise con-ducting an integrated business operation, but I do notagree that the facts adduced require that conclusion Thereisneither common ownership nor financial control, com-mon management nor a centralized control of labor rela-tions involving Washington with the other two companiesAlthough Pike seems to exercise certain management func-tions in Ad Pro and Graphic, probably because of his rela-tionship with Brains, his financial backer many years ago,it is not, in my opinion, sufficient to require that Washing-ton be held responsible for the unfair labor practices com-mitted by supervisors and agents of Ad Pro and Graphic Ishall therefore recommend that the allegations of the com-plaint against Washington be dismissedI am satisfied, however, that Rogalski and other nominalemployees of Graphic were in fact jointly employed by AdPro and Graphic I rely for this conclusion on the fact thatDiPinto and DiFino shared supervisory authority overboth Ad Pro and Graphic employees although both wereemployed by Ad Pro alone, that DiPinto and DiFino par-ticipated in the interrogations and threats directed againstboth groups of employees, and that 80 percent ofGraphic's payroll expenses during 1974 and the first quar-ter of 1975 were charged to Ad Pro In view of thede factocontrol exercised over Ad Pro and Graphic employees byDiPinto and DiFino and by Pike, as their superior, I find itnecessary, in order to safeguard these employees' statutoryrights to hold Ad Pro and Graphic jointly responsible forthe violations found to have been committed 99InternationalTrailerCompany, Inc & Gibraltar Industries Inc 133NLRB 1527 (1961), enfdsub nom N L R B v Gibralter Industries Inc andInternationalTrailer Company Inc,307 F 2d 428 (C A 4, 1962)CONCLUSIONS OF LAW1The Respondents are each engaged in commercewithin the meaning of the Act2Chicago Typographical Union Local No 16 is a labororganization within the meaning of Section 2(5) of the Act3By discriminatorily terminating JohnW Rogalski,Jr, thereby discouraging membership in the Union, Re-spondents Ad Pro and Graphic have engaged in, and areengaging in, unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act4By interfering with the right of employees to speak tounion representatives, threatening them with discharge forcalling the Union or for asserting their claim to be includedin an existing bargaining unit, interrogating them as towhether they had called the Union, warning them againstand prohibiting them from speaking to other employeesabout the Union or from engaging in other concerted, pro-tected activities, and by discouraging employees from in-quiring of the Union about joining it, Respondents Ad Proand Graphic have interfered with, coerced, and restrainedtheir employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and in violation of Section8(a)(1) of the Act5The General Counsel has failed to establish that Re-spondent Washington Photoengraving Company is singlyor jointly responsible for any of the violations alleged inthe consolidated complaint6The unfair labor practices noted in paragraphs 3 and4, above, affect commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYHaving found thatAd Pro andGraphic have committedcertain unfair labor practices,I shall recommend that theycease and desist therefrom,and take certain affirmativeaction designed to effectuate the policies of the ActAs I have foundthat Ad Proand Graphic,acting, Jointly,have discharged John W Rogalski,Jr, because they sus-pected him of engaging in union activities,I shall recom-mend thattheybe ordered to offer him immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position in either com-pany,without prejudice to his seniority or other rights andprivileges,and to make him whole for any loss of earningshe may have suffered by reason of his unlawful discharge,by paymentto him of a sum of money equal to that whichhe would normally have earned as wages, from the date ofhis discharge to the date of an offer of reinstatement, lessnet earnings, in accordance with the formula set forth inF W Woolworth Company,90 NLRB 289 (1950),plus in-terest at 6 percent per annumUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended GRAPHIC SERVICES CORP25ORDER 10Respondents Ad Pro, Inc and Graphic Services Corpo-ration, Chicago, Illinois, their officers, agents, successors,and assigns, shall1Cease and desist from(a)Discouraging membership in, or activities on behalfof Chicago Typographical Union Local No 16, or in anyother labor organization of their employees, by discrimina-torily discharging, or in any other manner discriminatingagainst, any employee in regard to hire, tenure, or anyother term or condition of employment(b) Interfering with the right of employees to speak tounion representatives, threatening them with discharge forcalling the Union or for asserting their claim to be includedin an existing bargaining unit, interrogating them as towhether they had called the Union, warning them againstand prohibiting them from speaking to other employeesabout the Union or from engaging in other concerted, pro-tected activities, and discouraging employees from inquir-ing of the Union about joining it(c) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their right toself-organization, to join or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,to engage in other concerted activities for the purpose ofmutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, or to refrain from any or allsuch activities2Take the following affirmative action necessary to ef-fectuate the policies of the Act10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes(a)Offer John W Rogalski, Jr immediate and full rein-statement to his former job or, if that job no longer exists,to a substantially equivalent position in either company,without prejudice to his seniority or other rights or privi-leges, and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him bypayment of a sum of money equal to the amount he wouldhave earned as wages from the date of his discharge to thedate of his reinstatement, in the manner set forth in thesection entitled "The Remedy"(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order(c)Post at their plants in Chicago, Illinois, copies of theattached notice marked "Appendix " 11 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 13, after being duly signed by authorized representa-tives of the Respondents, shall be posted immediately uponreceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, or coveredby any other material(d)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondents have taken to comply herewithIT IS FURTHER RECOMMENDED that the allegations of thecomplaint relating to Washington Photoengraving Compa-ny be dismissed11 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading ` Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"